Citation Nr: 0424488	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-08 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected residuals of 
prostate cancer/ prostatectomy.  

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied service 
connection for hypertension as secondary to residuals of 
prostate cancer/prostatectomy.  The veteran timely appealed.  
In February 2003 and in February 2004, service connection for 
hypertension as secondary to residuals of prostate 
cancer/residuals of prostatectomy and PTSD was denied.  The 
appeal continues.  

For purposes of clarity, the issues of entitlement to service 
connection for HTN as secondary to residuals of prostate 
cancer and entitlement to service connection for hypertension 
as secondary to PTSD have been listed separately on the title 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the first issue, it is noted that the service medical 
records (SMRs) are negative for diagnosis of or treatment for 
hypertension, and there is no evidence showing that the 
condition was manifested until many years after service.  
Specifically, private medical reports reflect that the 
veteran was diagnosed with prostate cancer in 1998, and he 
underwent a prostatectomy in November 1998.  Additional 
private treatment records reflect elevated blood pressure 
readings for approximately one year.  Hypertension was 
diagnosed.  VA examination in January 2001 confirms that the 
veteran had a prostatectomy with mild stress incontinence and 
erectile dysfunction.  Subsequently dated private and VA 
records show continued treatment for various disorders to 
include hypertension.  

Service connection for residuals of prostate 
cancer/prostatectomy was granted in April 2001 and a 40 
percent rating was assigned.  

While service medical records and post service treatment 
records do not include references to hypertension until many 
years after service and not until 2-3 years after his 
prostate cancer was diagnosed, no VA examiner has 
specifically addressed the veteran's assertion that his 
hypertension was caused or aggravated by his service-
connected residuals of prostate cancer.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Moreover, as reported below, the Board also finds that a 
medical opinion is warranted to address the veteran's claim 
that his hypertension was caused or aggravated by his 
service-connected PTSD.  

As to the claim that hypertension is secondary to service-
connected PTSD, it is noted that service connection for PTSD 
was recently granted upon rating decision in February 2004.  
Private medical reports in February 2001 reflect elevated 
blood pressure readings and the diagnosis was hypertension, 
anxiety/work stress.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hypertension, prostate cancer or 
psychiatric condition on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has hypertension 
which was caused or aggravated by 
service-connected residuals of prostate 
cancer/prostatectomy.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any hypertension that 
may be present is causally related to any 
incident of service or whether it is at 
least as likely as not that it was caused 
or aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected 
residuals of prostate cancer/ 
prostatectomy.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
whether he has hypertension which was 
caused or aggravated by his service-
connected PTSD.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any hypertension that 
may be present is causally related to any 
incident of service or whether it is at 
least as likely as not that it was caused 
or aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected PTSD.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  The AMC should also ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


